DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
The rejection of claims 10 and 18 under 35 U.S.C. 112, and claims 1-4, 12 under Double patenting rejection is withdrawn in view of applicants’ amendments and arguments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone interview with Brian Trinque on 05/16/2022.

Please amend claims 10 and 11 as follows:
10. (Currently Amended) The compound according to claim 1, selected from the group consisting of:




    PNG
    media_image1.png
    390
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    519
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    629
    644
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    711
    610
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    555
    607
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    661
    612
    media_image6.png
    Greyscale

11. (Currently Amended) The compound according to claim 10, selected from the group consisting of:

    PNG
    media_image7.png
    542
    622
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    597
    616
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    710
    611
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    597
    614
    media_image10.png
    Greyscale

	

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The compound of Formula A is free of art. The instant compound is distinguishable over prior art because the compound has a lipophilic side chains that comprise lengthy ether and alkyl groups. 
The closest prior art is Zhang et al. (Journal of Biol. Chem. Vol. 289, ISSUE 2, P942-955, January, 2014).
Zhang teaches a small PCSK9 inhibitor and discloses that the compound inhibited LDL receptor and EGF (A) domain binding to PCSK9. Zhang concludes that an orally available small molecule inhibitor of PCSK9, due to lower cost and ease of administration, would be a highly desirable alternative therapeutic agent.
Zhang does not teach a PCSK9 antagonist having the structure of Formula A. The instant PCSK9 antagonist compounds have a lipophilic side chains that comprise lengthy ether and alkyl groups and have an optimized increased half-life, improved pharmacokinetic profile and prolonged pharmaceutical action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-12, and 17-22 are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615